DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification (e.g. paragraph 07) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, none of the prior art teach or fairly suggests the limitation of “a statistics aggregation circuit which generates either positive statistical information or negative statistical information, or both positive and negative statistical information, by separately adding up a first number at respective bit positions of the leftmost set bit indicated by the bit pattern of each of a plurality 15of subject data having a positive sign bit and a second number of at respective bit positions of leftmost zero bit indicated by the bit pattern of each of a plurality of subject data having a negative sign bit”, in combination with the other limitations of the claim.  The prior art of USPN 7,024,439 to Hoskote discloses a process for generating positive and negative statistical information.  Further the prior art of US2019/0114142 to Yoda et al. (“Yoda”), US2019/0265949 to Ito and US 2019/0244097 to Notsu et al. (“Notsu”) disclose similar processes of generating statistical information including a histogram distribution of leftmost set bits.  However, neither Hoskote, Yoda, Ito nor Notsu discloses the above limitation.

Regarding independent claim 11, and similarly independent claim 12, none of the prior art teach or fairly suggests the limitations of “reading, from a memory, statistical data of a histogram having, as a number of respective bins, a number at respective bit positions of a leftmost set 20bit for positive number or a position of a leftmost zero bit for negative number within subject data that is either a plurality of operation output data output by an arithmetic circuit or a plurality of normalization subject data” and “calculating a mean value and a variance value of the subject data on the basis of the number of the respective bins, and approximate values each 25corresponding to the position of the leftmost set bit for positive number or a position of a leftmost zero bit for negative number of the subject data”, in combination with each other and in combination with the other limitations of the claim.  The prior art of USPN 7,024,439 to Hoskote discloses a process for generating positive and negative statistical information.  Further the prior art of US2019/0114142 to Yoda et al. (“Yoda”), US2019/0265949 to Ito and US 2019/0244097 to Notsu et al. (“Notsu”) disclose similar processes of generating statistical information including a histogram distribution of leftmost set bits.  However, neither Hoskote, Yoda, Ito nor Notsu discloses the above limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665